Title: To Alexander Hamilton from Jeremiah Wadsworth, 11 November 1785
From: Wadsworth, Jeremiah
To: Hamilton, Alexander



Dear Sir,
Hartford Novr 11th 1785

I received your favor of the 29th ulto. Thursday. I have been very uneasy about my stock in the Bank of North America and long before the repeal of the Pensilvania act of Incorporation, I had determined to take the first favorable opportunity to withdraw it. When I was last at New York it was pretty certain the state of Pensilvania would repeal their Act. I then wrote a letter to Mr Pettit of which the inclosed is a Copy—and hoped that would have put me in possession of my money—but it failed and has I am told very much offended the president & directors of ye Bank—and their great Mr Francis the Cashier has been very busy I hear in trying to shew that I have acted inconsistently as he had read a letter to Chaloner which I wrote at an earlier period—in which I gave it as my opinion that their assembly had proceded with “Violence & injustice.” It seems Mr. F. has construed my letter into a censure of the conduct of the President & directors—and is exceedingly angry and so I believe are some of those who have heretofore been my friends. But I am perfectly willing they shoud think & act as they please if I can rescue my property from their grasp and I will come to New York before January and Co-opperate with You & such other friends as we can find in measures that may be most proper to obtain our wishes. Mr Arthur Lee (who has as Many Votes as any body can have according to the present System) proposed to me to join in measures to withdraw our Stock & seemed to be exceedingly anxious & determined to withdraw his. Duer expressed a desire to have us employ our Stock in a private Bank at New York and mentioned the brother in Law of Mr Constable who is a large Stock holder as desireous to withdraw from Phila and join at New York. This was a Scheme I liked pretty well & gave some encouragement to it. but did not agree on any thing, but wished to have Mr Constables brother in Law pursue the same measures with us respecting the Bank of N.A. Mr Constable lately wrote me a letter of which I inclose you a Copy. I wrote him for answer that I could decide on Nothing before I arrived in New York.
I will endeaver to sell Churchs Land as soon as possible—but I have missed the best opportunity of doing it before ye Spring—as our General Assembly is over & Canfield gone home. Mrs W & the Children join me in every good wish. Be assured that I am sincerely & affectionately   Your friend & Humle. Servant
Jere Wadsworth
PS.   Constable is perhaps so bound to Mr Morris he dare not act against ye Bank of NA & Duer Livingston &c. are anxious to have a Bank to play of[f] their Continental paper with. Think of all these things. I will come to you early in December.
